Citation Nr: 0120961	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  00-20 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for rotoscoliosis of 
the thoracic spine with convexity to the right, claimed as 
secondary to service-connected conditions.  

2.  Entitlement to an increased rating for service-connected 
postoperative cystic changes with impairment of the left 
humerus, traumatic arthritis, currently evaluated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active duty service from January 1955 to 
January 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In March 2000, the RO denied the veteran's claim 
of entitlement to an increased rating for service-connected 
cystic changes, left humerus, traumatic arthritis, evaluated 
as 40 percent disabling.  The veteran appealed.  In June 
2000, the RO denied claims for service connection for 
rotoscoliosis of the thoracic spine with convexity to the 
right, degenerative arthritis, right shoulder, and condition 
of the left shoulder blade-with all conditions claimed as 
secondary to the service-connected disability of the left 
humerus.  The veteran appealed the denials of service 
connection for rotoscoliosis of the thoracic spine with 
convexity to the right, and a condition of the left shoulder 
blade.  In March 2001, the RO granted the claim for service 
connection for a condition of the left shoulder blade 
(specifically, impairment of the left scapula).  

In his notice of disagreement with the RO's June 2000 
decision, and during his September 2000 hearing, the veteran 
raised the issue of entitlement to service connection for 
arthritis of the left shoulder, to include entitlement to "a 
separate rating" for arthritis.  Notwithstanding the fact 
that service connection for arthritis of the left shoulder is 
already in effect, see infra, this issue has not been 
addressed by the agency of original jurisdiction and is 
referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  There is no medical nexus evidence of record indicating 
the rotoscoliosis of the veteran's thoracic spine with 
convexity to the right is etiologically related to his 
service in the military, or to one or more of his service-
connected disabilities.  

2.  The veteran's service-connected postoperative cystic 
changes with impairment of the left humerus, traumatic 
arthritis, is manifested by chronic pain and atrophy; he also 
has significant limitation of motion-extension to 26 
degrees, flexion to 80 degrees, adduction to 5 degrees, 
abduction to 60 degrees, internal rotation to 40 degrees, and 
0 degrees of external rotation.  


CONCLUSIONS OF LAW

1.  Rotoscoliosis of the thoracic spine with convexity to the 
right was not incurred in or aggravated by the veteran's 
active military service, nor is it the result of a service-
connected condition.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2000).  

2.  The criteria for a rating of 50 percent, and no more, for 
service-connected postoperative cystic changes with 
impairment of the left humerus, traumatic arthritis have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5202 
(2000); DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
of information and evidence necessary to substantiate a claim 
for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also VAOPGCPREC 11-2000 (Nov. 27, 2000); Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decisions on appeal, the Board 
finds that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2001).  The appellant 
was notified in the RO's March and June 2000 decisions that 
the evidence did not show that the criteria had been met for 
service connection for rotoscoliosis of the thoracic spine 
with convexity to the right, or for a rating in excess of 40 
percent for service-connected postoperative cystic changes 
with impairment of the left humerus, traumatic arthritis.  
Those are the key issues in this case, and the rating 
decisions, as well as the statements of the case (SOCs), and 
the supplemental statements of the case (SSOCs), informed the 
veteran of the relevant criteria.  In addition, the veteran 
was sent a letter detailing the types of evidence needed to 
substantiate his claim for service connection in May 2000.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decision, SOCs, 
SSOCs, and May 2000 letter sent to the appellant informed him 
of the information and evidence needed to substantiate these 
claims and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  The 
appellant has not referenced any obtainable evidence-not 
already of record, that might aid his claims or that might be 
pertinent to the bases of the denial of these claims 
(and the Board will render a favorable determination in his 
increased rating claim).  The RO also requested and obtained 
VA medical records, and has obtained the veteran's service 
medical records from the National Personnel Records Center.  
Non-VA medical records also have been associated with the 
claims file.  And VA examinations covering the disabilities 
at issue have been performed.  The veteran was afforded a 
hearing in September 2000.  He and his representative have 
not argued that any further development is warranted.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


I.  Service Connection

The veteran asserts that he has rotoscoliosis of the thoracic 
spine with convexity to the right secondary to service-
connected disabilities.  Specifically, in April 2000, the 
veteran filed a claim for service connection for 
rotoscoliosis of the thoracic spine with convexity to the 
right, secondary to a service-connected condition.  In this 
regard, the veteran has been granted service connection for 
postoperative cystic changes with impairment of the left 
humerus, traumatic arthritis, evaluated as 50 percent 
disabling (see Part II, infra), impairment of the left 
scapula, strain, evaluated as 10 percent disabling, tender 
scar of the left ilium, hematoma, evaluated as 10 percent 
disabling, and tender scar of the left shoulder, evaluated as 
0 percent disabling (noncompensable).  A review of an October 
2000 VA examination report shows that he asserted that at the 
time of his operations for his service-connected left 
shoulder condition (in about 1957), there was "a transfer of 
muscle" near his left humerus which caused "pulling" in 
his neck, left shoulder area, and back near the shoulder 
blades.  He appeared to assert that this pulling is the cause 
of his rotoscoliosis of his thoracic spine.  The RO denied 
his claim in June 2000, and this appeal ensued.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection also may be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d) (2000).  In such instances, a grant of 
service connection is warranted when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.  

Service connection also may be granted for a "[d]isability 
which is proximately due to or the result of a service-
connected disease or injury."  38 C.F.R. § 3.310(a); Harder 
v Brown, 5 Vet. App. 183, 187-89 (1993).  This includes 
situations when a service-connected disability has aggravated 
another condition that is not service connected.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 
6 Vet. App. 465 (1994).  Claims for secondary service 
connection also require medical nexus evidence indicating the 
condition alleged either was caused or aggravated by a 
service-connected disability.  See Velez v. West, 11 
Vet. App. 148, 158 (1998).

The veteran's service medical records do not show complaints, 
treatment or a diagnosis involving the thoracic spine.  The 
first evidence of thoracic spine pathology is found in a VA 
X-ray report, dated in November 1999, which shows findings of 
thoracic spondylosis and osteoporosis of the bony structures.  
The first evidence of rotoscoliosis of the thoracic spine is 
found in a VA CT (computerized tomography) report of the left 
shoulder, dated in February 2000, which shows an incidental 
finding of rotoscoliosis of the thoracic spine with a 
convexity to the right.  A VA joints examination, dated in 
October 2000, shows that on examination, no scoliosis was 
visible.  There was no diagnosis.  However, X-rays of the 
thoracic spine revealed minor spondylosis of the thoracic 
vertebral bodies and slight narrowing of the mid-thoracic 
disc spaces.  The impression was mild degenerative bone and 
disc disease of the thoracic spine.  

Although the veteran is arguing for service connection on a 
"secondary" basis, the Board will first determine whether 
service connection is warranted on a direct basis.  In this 
case, the first evidence of rotoscoliosis of the thoracic 
spine is found in the February 2000 VA CT scan report, and 
therefore comes about 42 years after separation from service.  
In addition to the lack of findings in the service medical 
records, this period without treatment weighs against the 
claim on a direct basis.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Furthermore, there is no competent medical 
opinion indicating the veteran has rotoscoliosis of the 
thoracic spine that is related to his service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  The Board 
therefore finds that the preponderance of the evidence is 
against the claim for rotoscoliosis of the thoracic spine on 
a direct incurrence basis.  See 38 C.F.R. § 3.303.  

The veteran's primary argument, though, is that he has 
rotoscoliosis of the thoracic spine secondary to his service-
connected conditions.  However, there is no competent medical 
evidence linking his rotoscoliosis of the thoracic spine to 
any service-connected condition.  Therefore, the 
preponderance of the evidence is against the claim for 
service connection for rotoscoliosis of the thoracic spine 
on a secondary basis, too.  See 38 C.F.R. § 3.310.  

The Board has considered the veteran's oral and written 
testimony submitted in support of his arguments that his 
rotoscoliosis of the thoracic spine should be service 
connected.  His statements are not competent evidence of a 
nexus between a rotoscoliosis of the thoracic spine and his 
service, or a service-connected condition.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Accordingly, the veteran's claim for service connection for 
rotoscoliosis of the thoracic spine with convexity to the 
right must be denied.  

The Board notes that in a letter, received in May 2000, the 
veteran asserted that VA physicians at the VA Medical Center 
(VAMC) in Shreveport had related his spine disorders to his 
service-connected left shoulder condition.  Although the 
claims file includes records from the Shreveport VAMC, no 
such opinions are of record.  However, the Board notes that 
VA has a duty to advise the veteran that should he obtain 
medical evidence in support of this argument, it may be 
sufficient to reopen his claim.  See McKnight v. Gober, 131 
F. 3d 1483 (Fed. Cir. 1997). 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); see also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  


II.  Increased Rating

The veteran asserts that a rating in excess of 40 percent is 
warranted for his postoperative cystic changes with 
impairment of the left humerus, traumatic arthritis.  

A VA hospital report, dated in March 1957, shows that the 
veteran reported that he had been wrestling with his brother 
when his left shoulder was twisted and injured.  After an 
examination, the diagnosis was pathological fracture of the 
left humerus, probably secondary to a giant cell tumor.  
Between 1957 and 1958, three surgeries were performed that 
resulted in muscle grafting with some bone removal.  

Although the veteran's injury occurred after service, he was 
thought to have a tumor, and efforts to determine the date of 
onset of the veteran's tumor were nonproductive.  In January 
1957 the RO afforded the veteran the benefit of the doubt and 
granted service connection under the presumptive provisions 
that allow service connection for tumors manifested within 
one year of separation from service.  This disability has 
been rated as 40 percent disabling since 1957.  The Board 
notes that VA hospital reports, dated in September 1957 and 
March 1958, showed that the veteran did not in fact have a 
tumor, and that he had aneurysmal bone cysts which did not 
involve the humeral head.  

In January 1957, the RO granted service connection for 
fibroma, proximal end of left humerus with fracture, head of 
left humerus, and assigned a 40 percent evaluation.  This 
disability has been recharacterized as postoperative cystic 
changes with impairment of the left humerus, traumatic 
arthritis.  

In October 1999, the veteran filed a claim for an increased 
rating.  A review of his written statements, the transcript 
of his hearing, held in September 2000, and medical reports, 
shows that he asserts that he has severe pain in his left 
shoulder (10 on a scale of 10) which wakes him from sleep at 
times and which causes painful motion.  He states that he 
cannot do a number of activities, such as crawling and 
sewing, and that he cannot lift any significant weight with 
his left arm.  He reported that he has difficulty grooming 
himself and driving.  He denied sustaining any dislocations.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2000); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran is right-handed; his left shoulder is therefore 
his "minor" shoulder.  See 38 C.F.R. § 4.69 (2000).  His 
postoperative cystic changes with impairment of the left 
humerus, traumatic arthritis, have been rated as 40 percent 
disabling by analogy under 38 C.F.R. § 4.71a, Diagnostic 
Codes (DC's) 5010, 5202.  See 38 C.F.R. §§ 4.20, 4.27 (2000).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma substantiated by X-ray findings is rated as 
degenerative arthritis under Diagnostic Code 5003 of the 
rating schedule.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5003, degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

Under DC 5202, a 40 percent disability rating is warranted 
for humerus, other impairment of:  fibrous union of, 
recurrent dislocation of the scapulohumeral joint (minor).  A 
50 percent rating is warranted for humerus, other impairment 
of:  nonunion of (false flail joint) (minor).  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  Normal forward 
elevation, abduction, and external and internal rotation of 
the shoulder are all from 0 to 90 degrees.  

The medical evidence for consideration in this case includes 
VA outpatient treatment reports, dated between 1999 and 2000, 
and VA examination reports, dated in November 1999 and 
October 2000.  This evidence includes a VA magnetic resonance 
imaging (MRI) report, dated in August 2000, which shows that 
the veteran's left shoulder was found to have degenerative 
changes including loss of joint space and peripheral 
hypertrophic spurring, with a possible partial tear 
and a suggestion of impingement.  A VA joints examination 
report, dated in October 2000, contains diagnoses that 
include status post surgery in 1957 with removal of an 
aneurysmal bone cyst, left humerus, bone graft from left 
ilium and subscapularis transfer, and left shoulder 
osteoarthritis, osteoarthrosis.  A letter from Douglas W. 
MacKay, M.D., dated in July 2000, notes that the veteran has 
left shoulder arthritis, and that articular cartilage had 
been destroyed as a result of his surgeries.  A letter from 
John R. Green, III, M.D., dated in September 2000, notes that 
the veteran has AC (acromioclavicular) joint arthrosis, with 
cystic and post surgical changes of the proximal humerus.  

In this case, the veteran is not shown to have a false flail 
joint, and the criteria for a 50 percent rating have not been 
met.  Accordingly, a rating in excess of 40 percent normally 
would not be warranted under DC 5202.  However, the Board 
must also take the veteran's pain symptoms and weakness into 
account to the extent they are supported by adequate 
pathology.  38 C.F.R. § 4.40; see also DeLuca v. Brown, 
8 Vet. App. 202, 204-206 (1995).  In this case, in general, 
the VA outpatient treatment reports, as well as a November 
1999 VA joints examination report, show that the veteran's 
left shoulder is productive of chronic pain, advanced 
degenerative arthritis and atrophy, as well as a significant 
loss of motion.  In this regard, the most recent examination 
report of record is an October 2000 VA joints examination 
report.  This report shows that the veteran's left shoulder 
had extension to 26 degrees, flexion to 80 degrees, adduction 
to 5 degrees, abduction to 60 degrees, internal rotation to 
40 degrees, and 0 degrees of external rotation.  The left 
hand grip was weaker than the right, and the left arm showed 
muscular atrophy.  The left brachial musculature was 
atrophic, and the motions of the left humerus were 
approximately one-half those of the right.  The deltoid 
musculature was smaller on the left than the right.  There 
was considerable clicking (i.e., crepitus) on motion.  

The October 2000 VA joints examination report is the most 
recent report of record, and is therefore considered the most 
probative of the veteran's current condition.  Francisco, 
supra.  This report shows that a limitation of left shoulder 
motion, chronic left shoulder pain and atrophy.  Based on the 
foregoing findings, the Board finds that the objective 
evidence of pathology is sufficient to show that the 
functional loss due to the veteran's left shoulder disability 
impairs him to such a degree that he has the equivalent of 
disability as required for a rating of 50 percent under DC 
5202.  

A rating in excess of 50 percent is not warranted.  Under DC 
5202 the next higher rating is a rating of 70 percent which 
requires:  humerus, other impairment of:  nonunion of (false 
flail joint).  In this case, the October 2000 VA examination 
report shows that the veteran's reflexes were symmetrical and 
equal, bilaterally, and that sensation was grossly intact in 
the left upper extremity.  Therefore, there is no current 
evidence of neurological impairment, and the Board finds that 
the objective evidence of pathology, as noted above, is 
insufficient to show that the 

functional loss due to the veteran's left shoulder disability 
impairs him to such a degree that he has the equivalent of 
disability as required for a rating of 70 percent under DC 
5202.  


ORDER

Service connection for rotoscoliosis of the thoracic spine 
with convexity to the right is denied.  

A rating of 50 percent for postoperative cystic changes with 
impairment of the left humerus, traumatic arthritis, is 
granted, subject to the laws and regulations governing the 
payment of VA compensation.  



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals



 

